ROBB, Associate Justice.
Appeal from a decision of the Patent Office rejecting claims 1 to 5, inclusive, relating to the method of making fashioned stockings from a seamless tubular web. Claims 1 and 5 are here reproduced:
“1. The method of manufacturing hosiery, which consists in forming a stocking as a seamless tubular web, placing the seamless stocking upon a board adapted to maintain the fabric free from wrinkles, outlining upon the fabric a predetermined configuration, cutting the fabric to said outline, and joining the fabric at the severed edges to complete the stocking.”
“5. The method of forming, fashioned hosiery, which consists in taking a seamless stocking, boarding the stocking, laying a second board of predetermined configuration against the first with front edges of the boards corresponding, cutting the fabric of the stocking to the outline of the rear edge of the said second board, and joining the fabric at the severed edges to complete the stocking.”
Appellant forms a seamless stocking in the usual manner by a circular knitting machine. Stockings of this type do not closely fit the leg.
The patent to Ellis (1,220,209, March 27, 1917) discloses a method of forming fashioned hosiery consisting in “forming a tube of fabric, flattening the fabric, then while the tube is laid flat, cutting it on a line to shape the same in conformity with the rear of the leg, ankle,” etc. After thus cutting and sewing the stocking, Ellis uses a stocking board while the stocking is subjected to a shrinking process, thereby causing the stocking to assume the shape of the board. In other words, Ellis does not disclose the use of a stocking board until after the stocking has been cut and seamed.
Appellant first places the comparatively shapeless, tubular, seamless, stocking upon a stocking board. He then lays “a second board of predetermined configuration against *879the first with front edges of the hoards corresponding,” and then cuts the fabric of the stocking to the outline of the rear edge of the second board. The severed edges of the stocking are then joined and the operation is completed. By this method uniformity of product is fissured; that is, every stocking of any definite lot will be given the same outline or configuration. Obviously, this would not be possible under the Ellis method. The Board of Appeals recognized this by allowing claim 6, which contains an additional limitation, consisting of “means for properly positioning the stocking on a form board”; the means, as described in the specification, being “a lino of drop stitches extending down the back center line of the stocking and under the foot to the toe.”
We think the most important element of the claims consists in the provision for boarding the stocking prior to marking it, and that therefore claim 5 should be allowed.
The decision is affirmed as to claims 1 to 4, inclusive, and reversed as to claim 5.
Affirmed as to claims 1 to 4, inclusive.
Reversed as to claim 5.